MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be                                               Dec 18 2020, 8:21 am
regarded as precedent or cited before any
court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
the defense of res judicata, collateral                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Jason D. May                                             Bryce H. Bennett, Jr.
Edward D. Thomas                                         Laura S. Reed
Jason May Law                                            Jaclyn M. Flint
Indianapolis, Indiana                                    Riley Bennett Egloff LLP
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Cedric Woods,                                            December 18, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         20A-CT-1269
        v.                                               Appeal from the Allen Superior
                                                         Court
Fitz Simon, Inc. d/b/a Bar 145,                          The Honorable Nancy E. Boyer,
Halo Media, Inc., Adams Radio                            Judge
of Fort Wayne, LLC, John Doe                             Trial Court Cause No.
#1 Juan Escarbro, John Doe #2                            02D01-1709-CT-531
Phillip Johnson, and John Doe
#3 Carlos Flores,
Appellees-Defendants.



Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CT-1269 | December 18, 2020         Page 1 of 4
                                       Statement of the Case
[1]   Cedric Woods appeals the trial court’s entry of summary judgment in favor of

      Fitz Simon, Inc. d/b/a Bar 145 (“the Bar”) on Woods’ complaint alleging,

      among other claims, that the Bar’s negligence caused him personal injuries.

      Woods presents a single issue for our review, namely, whether the trial court

      erred when it entered summary judgment in favor of the Bar. However,

      because we lack jurisdiction over this appeal, we do not reach its merits. We

      dismiss.


                                 Facts and Procedural History
[2]   Woods attended a party at the Bar to celebrate New Year’s Eve during the late

      hours of December 31, 2016, and the early morning of January 1, 2017. Woods

      had observed fights break out during the party, and he eventually decided to

      leave the Bar. As Woods was leaving, he was physically assaulted by an

      independent contractor who had been hired by the Bar to provide security for

      the party.


[3]   In 2017, Woods filed a complaint, which he amended in 2019. Woods’

      amended complaint named as defendants the Bar; Halo Media, Inc.; Adams

      Radio of Fort Wayne, LLC; John Doe #1 Juan Escarbro; John Doe #2 Phillip

      Johnson; and John Doe #3 Carlos Flores. In January 2020, the Bar moved for

      summary judgment on each of Woods’ claims against it. Following a hearing

      on that motion, the trial court entered summary judgment in favor of the Bar.

      This appeal ensued.


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-1269 | December 18, 2020   Page 2 of 4
                                     Discussion and Decision
[4]   We do not reach the merits of Woods’ appeal. As this Court explained in Bacon

      v. Bacon, 877 N.E.2d 801, 804 (Ind. Ct. App. 2007), trans. denied:


              The Indiana Court of Appeals has jurisdiction in all appeals from
              final judgments. Ind. Appellate Rule 5(A). A “final judgment”
              is one which “disposes of all claims as to all parties. . . .” App. R.
              2(H)(1). A final judgment disposes of all issues as to all parties,
              thereby ending the particular case and leaving nothing for future
              determination. Georgos v. Jackson, 790 N.E.2d 448, 451 (Ind.
              2003). Whether an order is a final judgment governs our . . .
              jurisdiction, and it can be raised at any time by any party or by the
              court itself. Id.


      (Emphases added).


[5]   Here, the trial court’s order granting summary judgment in favor of the Bar did

      not dispose of any issues as to the other defendants named in Woods’

      complaint. And our review of the trial court’s chronological case summary

      reveals that, while the trial court granted a motion to dismiss filed by Adams

      Radio of Fort Wayne, LLC in July 2019, Woods’ claims against the remaining

      defendants, including Halo Media, Inc., have yet to be resolved. Indeed, the

      trial court has scheduled a status conference for January 12, 2021. By

      definition, the order from which Woods appeals was not final because it did not

      “dispose[] of all claims as to all parties.” App. R. 2(H)(1). Further, the trial

      court’s order does not include the “magic language” from Trial Rule 56(C) that

      would have converted its otherwise non-final order into a final order.



      Court of Appeals of Indiana | Memorandum Decision 20A-CT-1269 | December 18, 2020   Page 3 of 4
[6]   As the trial court’s order was not a final judgment, Woods cannot appeal unless

      the order is an appealable interlocutory order, which it is not. The order is not

      appealable as of right under Appellate Rule 14(A), and Woods did not seek

      certification of the order for a discretionary interlocutory appeal under

      Appellate Rule 14(B). 1 See App. R. 14. Accordingly, we do not have

      jurisdiction over this appeal.


[7]   Dismissed without prejudice.


      Riley, J., and Crone, J., concur.




      1
          In his notice of appeal, Woods purports to appeal from a final judgment.


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-1269 | December 18, 2020   Page 4 of 4